EXHIBIT 10.19



NMI HOLDINGS, INC.
2014 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
(FOR EMPLOYEES)
THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of ___,
_____ (the “Grant Date”), is made by and between NMI Holdings, Inc., a Delaware
corporation (the “Company”), and __________ (“Participant”).
WHEREAS, the Company has adopted the NMI Holdings, Inc. 2014 Omnibus Incentive
Plan (the “Plan”); and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant Participant restricted stock units
with respect to a number of shares of the Company’s Common Stock (the “Shares”)
on the terms and subject to the conditions set forth in this Agreement and the
Plan.
NOW THEREFORE, for and in consideration of the premises and the covenants of the
parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:
1.Grant of Restricted Stock Unit Award.


(a)Grant. The Company hereby grants to Participant an award of restricted stock
units with respect to ___ Shares (the “RSUs”) on the terms and conditions set
forth in this Agreement and as otherwise provided in the Plan.


(b)Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan.


2.Vesting.


(a)Except as may otherwise be provided herein, (i) one-third of the RSUs
(rounded down to the nearest whole Share) shall become vested on the first
anniversary of the Grant Date, (ii) one-third of the RSUs (rounded down to the
nearest whole Share) shall become vested on the second anniversary of the Grant
Date and (iii) the remainder of the RSUs shall become vested on the third
anniversary of the Grant Date, in the case of each of clauses (i), (ii) and
(iii), subject to Participant not having incurred a Termination of Employment
prior to the applicable vesting date.


(b)Except as provided in the immediately following sentence, in the event that
Participant incurs a Termination of Employment for any reason, unvested RSUs
shall be forfeited by Participant without consideration therefor.
Notwithstanding the foregoing, if Participant incurs a Termination of Employment
due to Participant’s death or “Disability” (as defined in the Plan), RSUs that
are outstanding immediately prior to such Termination of Employment and that
would have vested on the next vesting date shall vest pro-rata, with the number
of RSUs vesting to be determined by multiplying the number of RSUs that would
have vested on the next vesting date by a fraction, the numerator of which is
the number of days between the prior vesting date (or Grant Date if no vesting
date occurred prior to Participant’s Termination of Employment) and the date of
Participant’s Termination of Employment, and the denominator of which is 365.


3.Settlement. As soon as practicable after any RSUs have vested (and in any
event, no later than fifteen business days immediately following the date of
such vesting), such RSUs shall be settled. Subject to Section 4 (pertaining to
the withholding of taxes) and Section 3(d) of the Plan (as applicable), for each
vested RSU settled pursuant to this Section 3, the Company shall issue to
Participant one Share.

1

--------------------------------------------------------------------------------

EXHIBIT 10.19





4.Tax Withholding. As a condition to delivery of the Shares in respect of vested
RSUs, Participant will pay to the Company, or, pursuant to Section 15(d) of the
Plan, make provisions satisfactory to the Company for payment of, any federal,
state or local tax laws in respect of the transfer of Shares in settlement of
the RSUs. The Company shall have the power and the right to deduct or withhold,
or require Participant to remit to the Company, an amount sufficient to satisfy
any federal, state, local and foreign taxes of any kind (including, but not
limited to, Participant’s FICA and SDI obligations) which the Company, in its
sole discretion, deems necessary to be withheld or remitted to comply with the
Code and/or any other applicable law, rule or regulation with respect to the
RSUs and, if Participant fails to do so, the Company may otherwise refuse to
issue or transfer any Shares otherwise required to be issued pursuant to this
Agreement. Any such statutorily required minimum withholding obligation with
regard to Participant shall be satisfied solely by retaining and instructing a
registered broker(s) of the Company’s choosing to sell such number of Shares
necessary to satisfy such withholding obligations, after deduction of the
broker’s commission, and the broker shall remit to the Company the cash proceeds
thereof.  In furtherance of the foregoing, by the execution of this Agreement,
Participant hereby irrevocably instructs the Company and a registered broker(s)
of the Company’s choosing to sell on behalf of Participant at the “market
price,” that number of Shares required to generate sufficient cash necessary in
order for the Company to satisfy its withholding obligations with regard to
Participant. Participant represents to the Company and the broker that
Participant is entering into this Agreement in good faith. Participant shall
have no ability to modify these instructions. Participant further agrees to
execute any such documents as are requested by the broker or the Company in
order to effectuate the sale of the Shares and payment of the tax obligations to
the Company as contemplated hereby. The Participant represents to the Company
that, as of the date hereof, he or she is not aware of any material nonpublic
information about the Company or the Shares. It is Participant’s intention that
this provision comply with the requirements of Rule 10b5-1 promulgated under the
Exchange Act.


5.No Rights as Stockholder. Until such time as the RSUs have been settled and
the underlying Shares have been delivered to Participant and Participant has
become the holder of record of such Shares, Participant shall have no rights as
a stockholder, including, without limitation, the right to dividends and the
right to vote.
  
6.Transferability. The RSUs may not, at any time prior to becoming vested, be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by Participant other than by will or by the laws of descent and
distribution and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company, its Subsidiary or Affiliate; provided that the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance.


7.Adjustment. Upon any event described in Section 3(d) of the Plan occurring
after the Grant Date, the adjustment provisions as provided for under Section
3(d) of the Plan shall apply to the RSUs.


8.Change in Control. In the event of a Change in Control of the Company
occurring after the Grant Date, all outstanding unvested RSUs shall become fully
vested. Any RSUs that vest in connection with this Section 8 shall be settled as
set forth in Section 3 of this Agreement.


9.Miscellaneous.


(a)Confidentiality of this Agreement. Participant agrees to keep confidential
the terms of this Agreement, unless and until such terms have been disclosed
publicly other than through a breach by Participant of this covenant. This
provision does not prohibit Participant from providing this information on a
confidential and privileged basis to Participant’s attorneys or accountants for
purposes of obtaining legal or tax advice or as otherwise required by law.


(b)Waiver and Amendment. The Committee may waive any conditions or rights under,
or amend any terms of, this Agreement and the RSUs granted thereunder; provided
that any such waiver or amendment that would materially impair the rights of any
Participant or any holder or beneficiary of any RSUs granted

2

--------------------------------------------------------------------------------

EXHIBIT 10.19



hereunder shall not to that extent be effective without the consent of
Participant. No waiver of any right hereunder by any party shall operate as a
waiver of any other right, or as a waiver of the same right with respect to any
subsequent occasion for its exercise, or as a waiver of any right to damages. No
waiver by any party of any breach of this Agreement shall be held to constitute
a waiver of any other breach or a waiver of the continuation of the same breach.


(c)Unsecured Obligation. This Award is unfunded, and even as to any RSUs which
vest, Participant shall be considered an unsecured creditor of the Company with
respect to the Company’s obligations, if any, to issue Shares pursuant to this
Agreement. Nothing contained in this Agreement, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between Participant and the Company or any other person.


(d)Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, facsimile, courier service
or personal delivery:
if to the Company:
NMI Holdings, Inc.
2100 Powell Street, 12th Floor
Emeryville, CA 94608
Attention: General Counsel


if to Participant: at the address last on the records of the Company.
All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five business days after
being deposited in the mail, postage prepaid, if mailed; and when receipt is
mechanically acknowledged, if by facsimile or e-mail.
(e)Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.


(f)No Rights to Service. Nothing contained in this Agreement shall be construed
as giving Participant any right to be retained, in any position, as an employee,
consultant or director of the Company or its Affiliates or shall interfere with
or restrict in any way the right of the Company or its Affiliates, which is
hereby expressly reserved, to remove, terminate or discharge Participant at any
time for any reason whatsoever.


(g)Beneficiary. Participant may file with the Company a written designation of a
beneficiary on such form as may be prescribed by the Committee and may, from
time to time, change or revoke such designation by filing a new designation with
the Company. The last such designation received by the Company shall be
controlling; provided, however, that no designation, or change or revocation
thereof, shall be effective unless received by the Company prior to
Participant’s death, and in no event shall it be effective as of a date prior to
such receipt. If no beneficiary designation is filed by Participant, the
beneficiary shall be deemed to be his spouse or, if Participant is unmarried at
the time of death, his estate.


(h)Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and of Participant and
the beneficiaries, executors, administrators, heirs and successors of
Participant.


(i)Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations with respect thereto.



3

--------------------------------------------------------------------------------

EXHIBIT 10.19



(j)Bound by the Plan. By signing this Agreement, Participant acknowledges that
he has received a copy of the Plan and has had an opportunity to review the Plan
and agrees to be bound by all the terms and provisions of the Plan.


(k)Section 409A. It is intended that the Awards granted pursuant to this
Agreement and the provisions of this Agreement be exempt from or be designed
such that the taxes and/or penalties under Section 409A of the Code are not
imposed, and all provisions of this Agreement shall be construed and interpreted
in a manner consistent with the requirements for avoiding taxes or penalties
under Section 409A of the Code.


(l)Governing Law. This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of Delaware without regard to
principles of conflicts of law thereof, or principles of conflicts of laws of
any other jurisdiction that could cause the application of the laws of any
jurisdiction other than the State of Delaware.


(m)Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.


(n)Signature in Counterparts. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.


10.Compliance with Legal Requirements. The grant of the RSUs and the delivery of
the Shares in settlement thereof, and any other obligations of the Company under
this Agreement shall be subject to all applicable federal and state laws, rules
and regulations and to such approvals by any regulatory or governmental agency
as may be required. Subject to Section 9(k) of this Agreement, the Committee, in
its sole discretion, may postpone the issuance or delivery of Shares as the
Committee may consider appropriate and may require Participant to make such
representations and furnish such information as it may consider appropriate in
connection with the issuance or delivery of the Shares in compliance with
applicable laws, rules and regulations.


[Remainder of page intentionally left blank; signature page to follow]





4

--------------------------------------------------------------------------------

EXHIBIT 10.19



IN WITNESS WHEREOF, the parties hereto have executed this Agreement.
NMI HOLDINGS, INC.




___________________________________
By:        
Title:    






PARTICIPANT




___________________________________



























5